Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	Claims 1-21 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Acknowledgment is made as this application is a continuation application and, pursuant to 35 U.S.C. §120, is entitled to and claims the benefit of earlier filed application U.S. App. No. 16/886,540 filed May 28, 2020, which pursuant to 35 U.S.C. § 119(e), claims the benefit of the filing date of U.S. Provisional App. No. 63/005,982 filed April 6, 2020, the content of all of which are incorporated herein by reference in its entirety for all purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,369,426 issued to Koponen et al. (Koponen) (Applicant IDS).
As per claim 1, Koponen teaches a method comprising: adding a specific route for an IP address that is associated with a first workload into a routing table for a first network device in a first site in response to the first workload being migrated from a second site to the first site (Koponen: Col. 59, ll. (24-27) – the managed switching element 2510 forwards the packet to the destination machine, e.g., VM 4 and the managed switching element 2510 receives a returning packet from VM 4 that is headed to VM 1; Col. 59, ll. (5-7) – also teaches forwarding table 3405 that is configured by a controller cluster that manages the managed network switching element); receiving, by the first network device, a packet from a second workload for the first workload; determining that a destination of the packet matches the specific route in the routing table (Koponen: Col. 59, ll. (34-48) – when the managed switching element 2505 receives this packet from the managed switching element 2510, the managed switching element 2505 performs the logical processing pipeline 200. Specifically, the managed switching element 2505 first performs a logical context look up to determine the logical context of the packet based on the information included in the header fields of the packet. In this example, the source MAC address of the packet is a MAC address of VM 4 and the source IP address of the packet is an IP address of VM4. Because the packet is sent from VM 4 to VM 1 that is in a different logical network, the packet has a MAC address associated with port Y of the logical switch 230 as the destination MAC address (i.e., 01:01:01 :01 :01:02 in this example). The destination IP address of the packet is the NAT’ed IP address of VM 1 (i.e., 3.1.1.10)); and routing the packet from the second workload to the first workload using the specific route in the routing table without sending the packet to the second site (Koponen: Col. 60, ll. (55-65) – the process determines whether the packet is headed to such destination machine by looking up flow entries that match the information included in the header of the packet (e.g., destination IP address). One or more flow entries specify that no logical processing (e.g., logical forwarding at L2 or logical routing at L3) should be performed on this packet when the packet is addressed to a destination machine whose address is NAT'ed. Other flow entries specify that logical processing should be performed when the packet is addressed to a destination machine whose address is not NAT'ed).

As per claim 2, Koponen teaches the method of claim 1, wherein the specific route matches only the address of the first workload (Koponen: Col. 60, ll. (57-58) – looking up flow entries that match the information included in the header of the packet).

As per claim 3, Koponen teaches the method of claim 1, wherein the IP address associated with the first workload is a 32 bit address and the specific route comprises a /32 specific route corresponding to the address of the first workload (Koponen: Col. 92, ll. 57 teaches the egress port is a 32-bit ID while Col. 57, ll. (2-4) – teaches the managed edge switching elements of some embodiments can advertise host routes (/32) to attract direct ingress traffic to its proper location).

As per claim 4, Koponen teaches the method of claim 1, wherein: the first workload is on a stretched network that extends across the first site and the second site, and the stretched network is coupled across the first site and the second site via a layer 2 virtual private network (VPN) connection (Koponen: Col. 11, ll. (44-46) – the logical switch 110 routes network traffic between the machines 120-130 at L2 (layer 2)). 

As per claim 5, Koponen teaches the method of claim 1, wherein routing the packet comprises: identifying the specific route in the routing table; and using the specific route to route the packet to the first workload locally in the first site (Koponen: Col. 80, ll. (28-31) – the L3 daemon maintains in the mapping table 4815 mapping between IP addresses and MAC addresses that are locally available (e.g., IP addresses and MAC addresses of the machines that are coupled to the managed switching element).

As per claim 6, Koponen teaches the method of claim 1, wherein adding the specific route is performed upon detecting that the first workload migrated from the second site to the first site (Koponen: Col. 83, ll. (36-39) – when a VM migrates and gets coupled to one of the managed switching element in the set, the process inserts a mapping of the IP address and the MAC address of the migrated VM into the local mapping table).

As per claim 7, Koponen teaches the method of claim 1, wherein the packet is a first packet, the method further comprising adding a set of policies in a policy table to cover a set of IP addresses used in the second site, wherein the policy table configures the first network device to send a second packet from the first workload to a third workload in the second site via a layer 2 VPN connection between the first site and the second site when an IP address for the third workload does not match an eligible route in the routing table (Koponen: Col. 60, ll. (52-65) – the process 3500 begins by receiving (at 3505) a packet from a source machine. The process then determines (at 3510) whether the packet is headed to a destination machine whose address is NAT'ed. In some embodiments, the process determines whether the packet is headed to such destination machine by looking up flow entries that match the information included in the header of the packet (e.g., destination IP address). One or more flow entries specify that no logical processing (e.g., logical forwarding at L2 or logical routing at L3) should be performed on this packet when the packet is addressed to a destination machine whose address is NAT' ed. Other flow entries specify that logical processing should be performed when the packet is addressed to a destination machine whose address is not NAT'ed).

As per claim 8, the claim resembles claim 1 and is rejected under the same rationale while Koponen teaches a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system (Koponen: claim 7 – a non-transitory machine readable medium for storing a program which when executed by at least one of the processing units).

As per claim 9, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 10, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 11, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 12, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 13, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 7 and is rejected under the same rationale.

As per claim 15, the claim resembles claim 1 and is rejected under the same rationale while Koponen teaches one or more computer processors (Koponen: Col. 94, ll. 67 – microprocessors); and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable (Koponen: claim 7 – a non-transitory machine readable medium for storing a program which when executed by at least one of the processing units).

As per claim 16, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 17, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 18, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 19, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 20, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 21, the claim resembles claim 7 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458